Citation Nr: 1757563	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing at the RO before an undersigned Veterans Law Judge.  The hearing transcript is associated with the record.  During his hearing, the Veteran submitted additional medical evidence along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Following the hearing, the record was held open for 60 days.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the Appellant in substantiating his claim. 38 C.F.R. § 3.159.

The Veteran claims that his skin condition is related to herbicide (Agent Orange) and sun exposure while serving in Vietnam.  A January 2013 VA 21-3101, "Request for Information," reveals that the Veteran served in Vietnam from December 1968 to November 1969.  The record reflects that the Veteran has variously diagnosed skin conditions during the pendency of the claim.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. §  3.309 (e), but also must determine whether his disability is the result of active service.

In the present case, the Board notes that the record contains a February 2013 VA opinion indicating, in effect, that it is unlikely that the Veteran's skin condition is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner did not consider whether or not the Veteran had a current skin condition that was related to herbicide exposure, including Agent Orange or sun exposure in Vietnam.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his skin condition, including private treatment records from J.B. Sissom.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for relevant records of treatment from J.B. Sissom, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. Once the development requested above is complete to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner for his skin condition.  The Veteran should be given appropriate notice of the scheduled examination and documentation of this should be place in the claims file.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then provide the following:

a) Identify all diagnosed skin disorders, to include dermatitis, eczema, dermatophytosis/jungle rot, acne, and Favre-Racouchot syndrome;

b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has chloracne deemed presumptive to herbicide (Agent Orange) exposure, or is otherwise related to service, including sun exposure or ingestion of herbicides/chemicals.  

c) For any skin disorder, other than chloracne, is it at least as likely as not (a 50 percent or greater probability) that any identified skin disorder, to include any dermatitis, eczema, dermatophytosis/jungle rot, acne, and/or Favre-Racouchot syndrome (diagnosed at any time during the pendency of the appeal), began during or is causally related to service, to include as due to presumed herbicide (Agent Orange) exposure; ingestion of herbicides/chemicals; or sun exposure.

The examiner must also address: 

a) The Veteran's complaints of having an onset of symptoms in 1970 such as seborrheic keratosis on the arms, scalp, chest, and back; chloracne on the face; rash with hypopigmented plaques on the bilateral legs and feet as well as tinea pedis with callus formation; and onychomycosis.  See February 2013 VA examination;  

b) The Veteran's testimony indicating that while he was in Vietnam he had jungle rot on his feet; experienced; excessive sun exposure; and may have also ingested herbicides/chemicals through his food and water.  See January 2017 hearing transcript; and 

c) The January 2017 record from J. B. Sissom, a private primary provider, suggesting that some of the acne type lesions on the Veteran's face could be from his Agent Orange exposure.  

The examiner is asked to provide a complete rationale for all opinions expressed.  The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




